Citation Nr: 1205879	
Decision Date: 02/16/12    Archive Date: 02/23/12

DOCKET NO.  09-25 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.

2.  Entitlement to an initial compensable rating for a left forehead scar, status post excision of squamous cell carcinoma and pyogenic granuloma, prior to May 19, 2009.

3.  Entitlement to an initial rating in excess of 30 percent for a left forehead scar, status post excision of squamous cell carcinoma and pyogenic granuloma, from May 19, 2009.

4.  Entitlement to an initial compensable rating for a right neck scar, status post excision of squamous cell carcinoma, prior to May 19, 2009.

5.  Entitlement to an initial rating in excess of 10 percent for a right neck scar, status post excision of squamous cell carcinoma, from May 19, 2009.

6.  Entitlement to an initial compensable rating for ganglion cyst, left wrist, prior to May 19, 2009.

7.  Entitlement to an initial compensable rating in excess of 10 percent for ganglion cyst, left wrist, from May 19, 2009.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from August 1985 to January 1986 and from July 1987 to February 2007.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In February 2011, the Veteran testified before the undersigned at a Board hearing at the RO.  A transcript of that hearing is of record.

The issue of entitlement to service connection for hemorrhoids is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
FINDINGS OF FACT

1.  For the period prior to May 19, 2009, the Veteran's left forehead scar, status post excision squamous cell carcinoma and pyogenic granuloma, has been manifested by one, but no more, characteristic of disfigurement.

2.  For the period from May 19, 2009, the Veteran's left forehead scar, status post excision squamous cell carcinoma and pyogenic granuloma, has been manifested by not more than three characteristics of disfigurement and no visible or palpable tissue loss.

3.  For the period from May 19, 2009, the Veteran's left forehead scar, status post excision squamous cell carcinoma and pyogenic granuloma, has been tender and painful to the touch.

4.  For the period prior to and from May 19, 2009, the Veteran's right neck scar, status post excision squamous cell carcinoma, has been manifested by one, but no more, characteristic of disfigurement.

5.  For the period from May 19, 2009, the Veteran's right neck scar, status post excision squamous cell carcinoma, has been tender and painful to the touch.

6.  For the period prior to May 19, 2009, the Veteran's ganglion cyst, left wrist, has been manifested by mild discomfort, but did not interfere with movements.

7.  For the period from May 19, 2009, the Veteran's ganglion cyst, left wrist, has been manifested by osteoarthritis and painful motion, with no ankylosis.



CONCLUSIONS OF LAW

1.  For the period prior to May 19, 2009, the criteria for an initial compensable rating, of 10 percent, but no higher, for left forehead scar, status post excision of squamous cell carcinoma and pyogenic granuloma, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7804 (2011); 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7804 (2008).

2.  For the period from May 19, 2009, the criteria for a higher than 30 percent initial rating for left forehead scar disfigurement, status post excision of squamous cell carcinoma and pyogenic granuloma, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7800 (2011); 38 C.F.R. § 4.118, Diagnostic Code 7800 (2008).

3.  For the period from May 19, 2009, the criteria for a separate 10 percent initial rating for a painful left forehead scar, status post excision of squamous cell carcinoma and pyogenic granuloma, are met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.118, Diagnostic Code 7804 (2011); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).

4.  For the period prior to May 19, 2009, the criteria for an initial compensable rating, of 10 percent, but no higher, for right neck scar, status post excision of squamous cell carcinoma, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7804 (2011); 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7804 (2008).

5.  For the period from May 19, 2009, the criteria for a higher than 10 percent initial rating for a painful right neck scar, status post excision of squamous cell carcinoma, are not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.118, Diagnostic Code 7804 (2011); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).

6.  For the period from May 19, 2009, the criteria for a separate 10 percent initial rating, but no higher, for right neck scar disfigurement, status post excision of squamous cell carcinoma, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7800 (2011); 38 C.F.R. § 4.118, Diagnostic Code 7800 (2008).

7.  For the period prior to May 19, 2009, the criteria for an initial compensable rating for ganglion cyst, left wrist, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5214, 5215 (2011).

8.  For the period from May 19, 2009, the criteria for an initial rating in excess of 10 percent for ganglion cyst, left wrist, have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, Diagnostic Codes 5214, 5215.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 U.S.C.A. § 5100, 5102, 5103, 5103A, and 5107 (West 2002).  To implement the provisions of the law, VA promulgated regulations published at 66 Fed. Reg. 45, 620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010)).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Court's decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits.  In the present appeal, since the appellate issues (entitlement to assignments of higher initial ratings) are downstream issues from that of service connection (for which a December 2006 VCAA letter was duly sent), another VCAA notice is not required.  See VAOPGCPREC 8-2003.  

The Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include:  1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. The Court held that upon receipt of an application for a service- connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Dingess/Hartman, supra.  With respect to the claims on appeal being decided herein, the Board finds that the appellant is not prejudiced by a decision at this time since the appellant was provided with notice of the disability rating and effective date elements in the December 2006 letter.

The Board also finds that all necessary assistance has been provided to the appellant.  The RO has made reasonable and appropriate efforts to assist the appellant in obtaining the evidence necessary to substantiate his claims, including obtaining medical records identified by the appellant.  The appellant was additionally provided with the opportunity to attend a Board hearing which, as noted above, he attended in February 2011.  In terms of affording the appellant a VA examination, the appellant was afforded VA examinations with respect to his initial increased rating claims while still on active duty in January 2007, and again in May 2009.  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Although the January 2007 and May 2009 examiners did not have the Veteran's claims file to review, the Board finds that the examination reports on file contain sufficient findings with which to properly evaluate the appellant's pending initial increased rating claims and are thus deemed adequate for rating purposes.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) ("This Court, however, has not required VA medical examiners to perform a complete review of the entire claims file or state that they have done so in every instance") (citing Snuffer v. Gober, 10 Vet.App. 400, 403-04 (1997); D'Aries v. Peake, 22 Vet.App. 97, 106 (2008)).  See also VAOPGCPREC 20-95 (July 14, 1995) (listing circumstances in which claims folder should be reviewed prior to VA examination, but declining to adopt a rule requiring such review in every case).  These reports include the appellant's pertinent medical history, and pertinent examination findings.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (quoting Ardison v. Brown, 6 Vet.App. 405, 407 (1994) (a medical opinion is considered adequate "where it is based upon consideration of the Veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'").

Under these circumstances, the Board finds that VA has fulfilled its duty to notify and assist the appellant in the claims being decided herein and that adjudication of the claims at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the appellant. See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready to be considered on the merits.

II. General Rating Provisions

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case as in the case at hand, or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).


III. Scars of the Left Forehead and Neck

Facts

The Veteran's service treatment records show that he underwent a shaved biopsy of a lesion, left forehead, in May 2000 that had been present for three years.  The pre-op diagnosis was actinic kertatosis versus early squamous cell carcinoma, and the final diagnosis was actinic keratosis.  A September 2001 record shows that a lesion on the Veteran's left forehead was excised.  The preoperative diagnosis was pyogenic granuloma and the final diagnosis was moderately differentiated squamous cell carcinoma, invasive, incompletely excised.  A record in November 2001 shows that the Veteran again underwent excision of a lesion on his left forehead described as a wide and deep excision of previously excised skin carcinoma.  The pre and postoperative diagnoses were incompletely excised squamous cell carcinoma left forehead.  An August 2003 record shows that the Veteran reported for a six month follow up for excision of basal cell carcinoma, left neck.  The scar on the left neck was noted to be well healed without a recurring nodule. 

Military and private treatment records from 2001 to February 2007 show that the Veteran was seen for a number of skin checks and had a noted history of actinic damage and basal cell carcinoma.

In November 2006, the Veteran filed a claim for service connection for skin cancer of the face and neck.  

At a VA general examination in January 2007, the Veteran reported that he had skin cancers removed from his face, neck and back.  He said the last surgery had been in 1999.  He also reported that he sees a dermatologist every six months and is treated with liquid nitrogen for hyperkeratotic lesions.  He denied being on any other treatment.  He said he has had keratotic lesions on his face, ears and back.  Findings revealed a 1.5cm scar behind the angle of the right mandible.  There was also a 2 cm scar on the forehead above the left eyebrow much closer to the hairline.  In addition, there was a 2 cm scar on the left infraclavicular area.  All of the scars were noted to be healed well without any ulceration.  The Veteran was diagnosed as having scars, as described on examination.  

In an addendum report in June 2007, the January 2007 examiner reported that the January 2007 findings were minor and did not have significant impact on function or in causing disfigurement.  He also said the scars were not adherent to underlying structures and there was no keloid formation.  He added that the scars were not tender.  

On file are additional private treatment records dated in 2008 and 2009 showing additional skin problems, to include seborrhea and solar actinic keratosis. 

Findings at a VA examination in May 2009 revealed a scar on the Veteran's right neck under the right ear lobe measuring ".25 x 1.0".  There was no adherence to underlying tissue, no underlying soft tissue damage, no skin ulceration and no breakdown over scar.  There was also no elevation of scar, depression of scar, or induration or flexibility.  There was tenderness on palpation and the scar was lighter than normal.  The scar texture was normal.  The Veteran was diagnosed as having basal cell carcinoma with residual superficial scar of the head/face/neck.  A scar measuring 1.5 inches by .5 inches was noted on the Veteran's left forehead, two inches below his brow.  There was tenderness on palpation and adherence to underlying tissue.  There was no limitation of motion or loss of function.  There was also no underlying soft tissue damage and no skin ulceration or breakdown over the scar.  There was no underlying tissue loss or elevation of scar.  There was depression of the scar.  Disfigurement was noted of the head, face or neck.  Scar texture was normal.  The scar was lighter in color than normal skin in an area measuring .25 x 1.0.  The Veteran was diagnosed as having basal cell carcinoma status post excision with residual superficial scar of the head/face/neck.  Sensation was found to be intact when tested with a nylon filament.  The examiner reported that he did not have the Veteran's claims file to review.

In the substantive appeal dated in July 2009, the Veteran said that he had a scar on his face that was at least 1/4 inch wide at its widest part and that VA did not look at the scar on his neck or back.  

The Veteran testified in February 2011 that he had skin cancer removed from his face, neck and back in service.  He said that presently when he sees his dermatologist he is given two different kinds of prescription skin creams.  He also said that approximately every six months his dermatologist treats him with nitrous oxide.  With respect to his service-connected scars, the Veteran said that he remembers when his skin was cut out in service, but he doesn't remember if it bothered him other than it being scarred.  With respect to his left forehead scar, the Veteran said that he has problems with it being dry and scaly and that it hurts when he touches or scrapes it.  Regarding his neck scar, the Veteran said that he is not able to recall whether the scar resulted from the skin being cut out or frozen, but that he thinks the area was retreated with nitrous oxide.  He said the neck scar hurts and gets irritated if he wears a collared shirt.

Pertinent Rating Provisions for Scars

In the June 2007 rating decision which is the subject of this appeal, the RO granted service connection and assigned an initial noncompensable rating for residuals (scars of the left forehead and neck), excision of squamous cell carcinoma and pyogenic granuloma, pursuant to Diagnostic Code 7800, effective March 1, 2007. 

While the Veteran's claim was received on November 24, 2006, he had not yet been separated from active duty at that time.  Thus, the effective date of the grant of service connection is the day following separation, or March 1, 2007.  See 38 C.F.R. § 3.400(b)(2).

The criteria used to evaluate disabilities involving the skin were revised effective October 23, 2008.  In VAOPGCPREC 3-2000 (April 2003), VA's General Counsel held that when a provision of the VA rating schedule is amended while a claim for an increased rating under that provision is pending, a determination as to whether the intervening change is more favorable to the Veteran should be made.  If the amendment is more favorable, that provision should be applied to rate the disability for periods from and after the effective date of the regulatory change; and the prior regulation should be applied to rate the Veteran's disability for periods preceding the effective date of the regulatory change.  The effective date of a liberalizing law or VA issue is no earlier than the effective date of the change.  38 U.S.C.A. § 5110 (West 2002). 

Pertinent to the period when the Veteran filed his claim, Diagnostic Code 7804  applied to scars that are superficial and painful on examination.  A single 10 percent rating was available.  Note (1) provides that a superficial scar is one not associated with underlying soft tissue damage.  Note (2) provides that, in this case, a 10-percent evaluation will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable evaluation.

Under the current Diagnostic Code 7804, ratings are as follows: 

30 % Five or more scars that are unstable or painful; 

20 % Three or four scars that are unstable or painful; 

10 % One or two scars that are unstable or painful. 

See 38 C.F.R. § 4.118, Diagnostic Code 7808. 

Accordingly, in order to warrant a higher evaluation under either version of Code 7804, there must be at least one scar that is painful or unstable.

Consideration is also warranted under the current and former versions of Diagnostic Code 7800; both versions are substantially similar.  The current version refers to burn scars of the head, face, or neck; scars of the head, face, or neck due to other causes; or other disfigurement of the head, face, or neck.  The former version simply refers to disfigurement of the head, face, or neck.  Both versions rate as follows: 

80% With visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement; 

50% With visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement; 

30% With visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement; 

10% With one characteristic of disfigurement. 

Note (1):  The 8 characteristics of disfigurement, for purposes of evaluation under § 4.118, are:

*  Scar 5 or more inches (13 or more cm.) in length. 

* Scar at least one-quarter inch (0.6 cm.) wide at widest part. 

* Surface contour of scar elevated or depressed on palpation. 

* Scar adherent to underlying tissue. 

* Skin hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.). 

* Skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.). 

* Underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.). 

* Skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

Note (4):  Separately evaluate disabling effects other than disfigurement that are associated with individual scars of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury, under the appropriate diagnostic codes and apply § 4.25 to combine the evaluations with the evaluation assigned under this diagnostic code.  

Compensable Ratings Prior to May 19, 2009

Left Forehead Scar

The Board finds that the Veteran meets the criteria under either version of Code 7800 for a compensable, 10 percent, rating for his left forehead scar for the period prior to May 19, 2009.  This is based on the fact that he meets one of the 8 characteristics of disfigurement.  In this regard, as the Veteran pointed out in his substantive appeal of July 2009, his left forehead scar measures at least one quarter inch (0.6 cm) wide at the widest part.  While the measurement of his left forehead scar at the January 2007 VA examination of 2 centimeters is inconclusive as far as the width of the scar, findings at the May 2009 VA examination specifically note that the maximum width of this scar was 1.5 inches (or 3.5 cm).  Thus, as the Veteran's scar is at least one-quarter inch (0.6 cm.) wide at widest part, this scar meets one of the 8 characteristics of disfigurement under Code 7800.  Therefore, after considering the Veteran's entire history as it pertains to evaluating his left forehead scar for the period prior to May 19, 2009, the Board finds that a 10 percent rating for the Veteran's left forehead scar for the period prior to May 19, 2009, is warranted. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). 

A higher than 10 percent rating is not warranted under Code 7800 since the Veteran's left forehead scar is not shown to meet any of other 7 characteristics of disfigurement.  Rather, findings at the VA general examination in January 2007 show unremarkable findings as they pertain to the Veteran's scars, including the left forehead scar.  The examiner reported that the scars, including the forehead scar, were well healed without any ulceration.  He described the location of the left forehead scar as being above the left eyebrow, closer to the hairline.  He went on to report in a June 2007 addendum that the Veteran's scars, to include his forehead scar, did not cause significant disfigurement, were not adherent to underlying structures, and had no keloid formation.  He added that the scars were not tender.  Inasmuch as the Veteran does not meet any of the other 7 characteristics of disfigurement for his left forehead scar for the period prior to May 19, 2009, the criteria for a higher than 10 percent rating have not been met and a higher than 10 percent rating is thus not warranted.

The Board has also considered whether a separate rating is warranted under any other pertinent Code, but finds that no such rating is warranted.  For one thing, findings in January 2007 revealed no limitation of motion or loss of function due to the scar.  In specific regard to Code 7804 for a painful or unstable left forehead scar, the evidence does not satisfy the criteria under this code at any point prior to May 19, 2009.  See Note (4), Code 7800.  In this regard, the Veteran did not specifically report having a painful left forehead scar at this time and findings at the January 2007 VA examination revealed that the scar was not tender.  

Accordingly, based on the foregoing, the Board finds that a preponderance of the evidence supports a compensable, 10 percent, rating under 38 C.F.R. §  4.118, Code 7800 for disfigurement of the left forehead for the entire period prior to May 19, 2009.

Neck Scar

Similar to findings with respect to the Veteran's left forehead scar, the Board finds that the Veteran meets the criteria under Code 7800 for a 10 percent rating for his neck scar for the period prior to May 19, 2009.  That is, he satisfies one of the 8 characteristics of disfigurement in that his neck scar measures at least one-quarter inch (0.6 centimeters) wide at the widest part.  While findings at the January 2007 VA examination showing that the Veteran's neck scar measured 1.5 cm is inconclusive as far as the width of the scar, findings at the May 2009 VA examination specifically note that the maximum width of the scar was .25 inches.  This measurement satisfies one of the 8 characteristics of disfigurement in that the scar measures at least one-quarter inch (0.6 cm) wide at widest part.  Therefore, after considering the Veteran's entire history as it pertains to evaluating his neck scar for the period prior to May 19, 2009, the Board finds that a 10 percent rating for this scar is warranted for the entire period prior to May 19, 2009.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). 

A higher than 10 percent rating is not warranted under Code 7800 for the reason that the Veteran does not meet any of the other 7 characteristics of disfigurement for a scar of the neck.  As noted above, findings in January 2007 showed that the scars, including the neck scar, were well healed without any ulceration.  The examiner described the scar as a 1.5 cm scar behind the angle of the Veteran's right mandible.  He went on to report in an addendum in June 2007 that the Veteran's scars, to include his neck scar, did not cause significant disfigurement, were not adherent to underlying structures, and had no keloid formation.    

The Board has also considered whether a separate rating is warranted any other pertinent code, but finds that such a rating or ratings is not warranted.  For one thing, findings in January 2007 revealed no limitation of motion or loss of function due to the scar.  With respect to Code 7804 for a painful or unstable neck scar, the evidence does not support a compensable rating prior to May 19, 2009.  See Note (4), Code 7800.  In this regard, the Veteran did not specifically report having a painful neck scar during this period and findings at the January 2007 VA examination revealed that the scar was not tender.  Moreover, the Veteran testified in February 2011 with respect to his service-connected scars that he remembers when his skin was cut out in service, but he doesn't remember if it bothered him other than it was scarred.  

Accordingly, based on the foregoing, the Board finds that a preponderance of the evidence supports a compensable, 10 percent, rating under 38 C.F.R. §  4.118, Code 7800 for disfigurement of the neck for the entire period prior to May 19, 2009.


Entitlement to a Rating in Excess of 30 Percent for Left Forehead Scar, From May 19, 2009.

As set out above, in order for the Veteran to meet the criteria for the next higher rating, of 50 percent, for scar disfigurement under Code 7800 (new or old version), the evidence would have to show visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement.  The evidence simply does not show this.  In this regard, there is no evidence showing visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips).  

As far as the 8 characteristics of disfigurement, in addition to measuring at least .25 inches at its widest part, findings at the May 19, 2009, VA examination showed that the Veteran's left forehead scar was depressed and adherent to underlying tissue thus satisfying 3 characteristics of disfigurement for this scar.  Although the scar is discolored in that it was found to be lighter than the skin, the scar measures 1.5 x .5 inches and therefore does not meet the characteristic that the discoloration (hypo- or hyperpigmentation) exceed six square inches (39 sq. cm.).  Additional findings in May 2009 revealed that the texture of the scarred area was normal, the scar had no induration or inflexibility, and there was no underlying tissue loss.  Thus, in light of the fact that no more than 3 characteristics of disfigurement are shown by the evidence of record for the period from May 19, 2009, a higher than 30 percent rating for left forehead disfigurement is not warranted for the period from May 19, 2009.  

As far as consideration of separate ratings for this scar other than disfigurement, findings in May 19, 2009, revealed no limitation of motion or loss of function.  However, the scar was found to be tender on palpation.  Moreover, the Veteran did testify in February 2011 that his left forehead scar hurts when he touches or scrapes it and that he has problems with it being dry and scaly.  Based on the May 2009 objective finding of scar tenderness and the Veteran's credible statements as to the scar being painful when touched, the Board finds that he is entitled to a separate, 10 percent, rating under 38 C.F.R. § 4.118, Code 7804 (new or old version), for a painful left forehead scar.  See 38 C.F.R. § 4.118, Code 7800, Note (4).  

Based on the foregoing, a preponderance of the evidence is against a higher than 30 percent rating for left forehead scar disfigurement under Code 7800 for the period from May 19, 2009, and supports a separate, 10 percent, rating under Code 7804 for a painful left forehead scar.  

Entitlement to a Rating in Excess of 10 percent for Neck Scar, from May 19, 2009.

The Veteran is presently rated under Code 7804 for a 10 percent rating for his neck scar due to a painful scar.  In this regard, the scar was found to be tender on palpation at the May 19, 2009, VA examination and the Veteran testified in February 2011 that the scar gets irritated by high collared shirts.  With this said, the Veteran does not meet the criteria under this Code for a higher than 10 percent rating since this rating represents a single neck scar rather than multiple, three or four, scars of the neck.  38 C.F.R. § 4.118, Code 7804.

However, the Veteran also meets the criteria for a separate rating under Code 7800 for disfiguring scars of the head, face or neck since the maximum width of the neck scar was shown at the May 19, 2009, VA examination to be .25 inches by 1.0 inch in length.  Thus, the scar satisfies the characteristic that the scar measure at least one quarter inch (0.6 cm) at its widest part.  However, additional findings at the May 19, 2009, VA examination do not satisfy any of the other 7 characteristics of disfigurement.  That is, the scar was not found to be elevated or depressed, it was not adherent to underlying tissue, the area of discoloration of .25 x 1.0 inches does not exceed six square inches, the texture of the scarred area was normal, there was no underlying tissue loss, and the scar was not indurated or inflexible.

As far as consideration of any other separate ratings for this scar other than disfigurement and a painful scar, there is no indication that any other ratings are warranted.  In this regard, findings in May 19, 2009, revealed no limitation of motion or loss of function of this scar.  

Based on the foregoing, a preponderance of the evidence is against a higher than 10 percent rating for a painful neck scar under Code 7804 for the period from May 19, 2009, and supports a separate, 10 percent, rating under Code 7800 for neck scar disfigurement from May 19, 2009.  

IV.  Ganglion Cyst, Left Wrist

Facts

Service treatment records show that the Veteran underwent excision volar ganglion cyst, left wrist, in April 1994.  The operative report notes that the painful cyst had been present for two years and that an attempted aspiration of the cyst in the past had not been successful.

In November 2006, the Veteran filed a claim for service connection for ganglion cyst, left wrist.

At a VA general examination in January 2007, the Veteran reported that he had had a ganglion cyst on his left wrist since 1990.  He said that it was removed once in 1992, but it recurred.  He reported that it hurts to bend the wrist and he experiences daily pain which he estimated to be a level 2 on a pain scale to 10.  He said that the pain may increase to a 10 for a brief period when he uses it.  Findings revealed a 1.5 cm by 1.5 cm irregular ganglion cyst on the volar aspect of the left forearm just proximal to the wrist that was tender.  The Veteran was diagnosed as having ganglion cyst, left wrist.  

In an addendum report in June 2007, the January 2007 examiner reported that the January 2007 findings were minor and did not have a significant impact on function or in causing disfigurement.  He stated that the ganglion cyst overlies the volar aspect of the left forearm just proximal to the wrist.  He said that this does not overlie the wrist and from what he recalled did not interfere with movements.  He said the Veteran had mild discomfort at the location of the ganglion.  He added that he was not able to provide range of motion measurements pre and post repetitive movements without examining the Veteran.

The Veteran reported at a VA examination in May 2009 that he uses ibuprofen when needed for his ganglion cyst and that he limits his activity.  He reported a fair response to treatment and no side effects.  He reported being hospitalized in service in the 1990s for the surgical removal of a left ganglion cyst which returned.  The examiner noted that the Veteran is right-hand dominant.  Reported symptoms included instability, pain, weakness, redness and joint motion problems.  Examination of the left wrist revealed no deformity, giving way, or stiffness.  There was pain and instability.  There was no weakness, incoordination or flare-ups and no decreased speed of joint motion.  There were also no episodes of dislocation or subluxation and no locking episodes.  In addition, there were no effusions or symptoms of inflammation.  The Veteran's ganglion cyst was noted to affect motion of the joint.  Symptoms of arthritis were not found.  The examiner noted that there was deformity and tenderness and there was an obvious ganglion cyst and scarring over previous surgical excision.  Range of motion findings on the left revealed dorsiflexion from 0 to 70 degrees, palmar flexion from 0 to 80 degrees, radial deviation from 0 to 20 degrees, ulnar deviation from 0 to 45 degrees and objective evidence of pain with active motion and on repetitive motion, but no additional limitations after three repetitions.  There was no left wrist joint ankylosis.  X-ray findings revealed mild degenerative arthritic changes, but no acute osseous abnormality involving the left wrist.  The examiner reported that the Veteran was employed full time as a quality supervisor and had not lost any time from work during the previous 12 month period.  The Veteran was diagnosed as having ganglion cyst, left wrist, with mild osteoarthritis.  The examiner reported that the Veteran's left wrist disability did not have significant effects on his occupation and none to moderate effects on his daily activities.  

In the substantive appeal dated in July 2009, the Veteran said that he was unable to bend his wrist properly without pain.

The Veteran testified in February 2011 that his ganglion cyst flares up by itself, especially in the summer.  He said that he was presently employed as an auditor for the Department of the Army and that his job luckily did not require any heavy lifting.  

Law and Discussion

The Veteran's ganglion cyst of the left wrist has been rated under Diagnostic Codes 5099-5020.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the rating assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27. This hyphenated diagnostic code including the "99" series indicates that the most analogous diagnostic code for the Veteran's current left wrist disability is DC 5020, applicable to synovitis.

Diagnostic Code 5020 indicates that synovitis should be rated like degenerative arthritis (Diagnostic Code 5003) based on limitation of motion of the affected parts.  Diagnostic Code 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  According to Diagnostic Code 5003, when limitation of motion would be noncompensable, i.e., zero percent, under a limitation-of-motion code, but there is at least some limitation of motion, VA assigns a 10 percent disability rating for each major joint so affected, to be combined, not added.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

Diagnostic Code 5215, used in rating limitation of motion in the wrist, provides for a single, schedular 10 percent disability rating for either the minor or major extremity with dorsiflexion of less than 15 degrees or palmer flexion limited in line with the forearm.  The regulations define normal range of motion for the wrist as dorsiflexion (extension) to 70 degrees, palmer flexion to 80 degrees, ulnar deviation to 45 degrees, and radial deviation to 20 degrees.  38 C.F.R. § 4.71, Plate I (2010).

A 30 percent evaluation may be assigned for ankylosis of the wrist of the major extremity which is favorable in 20 degrees to 30 degrees dorsiflexion. With involvement of the minor extremity, a 20 percent evaluation may be assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5214.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2010); see also 38 C.F.R. §§ 4.45, 4.59 (2010). 

Findings on examination in January 2007 revealed a 1.5 by 1.5 ganglion cyst on the left wrist that was tender.  The Veteran reported at this time that it hurt to bend the left wrist and the pain was constant at a pain level of 2 out of 10.  He added that the pain level increases to a 10 when he uses it and lasts for a brief period.  The Veteran did report that with respect to daily activities he works around the yard and does household chores.  Also, the examiner noted in an addendum in June 2007 that the ganglion cyst did not interfere with movements and caused mild discomfort at the location of the ganglion.  He described the ganglion as overlying the volar aspect of the left forearm just proximately to the wrist, but noted that it did not overlie the wrist.  No X-rays were performed at this time and there is no indication of arthritis of the left wrist prior to May 19, 2009.  

Based on the foregoing findings which are the predominant findings for the period prior to May 19, 2009, the Veteran does not meet the criteria under Code 5215 for dorsiflexion less than 15 degrees nor is he shown to have ankylosis of the left wrist warranting a compensable rating under DC 5214. 

In regard to the Veteran's pain, as noted above, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, in this case, it does not appear that the Veteran's wrist pain or any other symptom from the ganglion cyst results in additional functional loss.  The Veteran reportedly was able to perform daily activities such as working around the yard and performing household chores.  In addition, the examiner reported that this left wrist disability did not interfere with movements.  The Veteran did not indicate otherwise during the Board hearing.  Consequently, the medical and lay evidence do not reflect that there was additional loss of motion of the wrist due to pain or flare-ups of pain, or due to excess fatigability, weakness or incoordination, to a degree that causes his disability to more nearly approximate the dorsiflexion less than 15 degrees that would warrant a higher rating under DC 5215.

For the period from May 19, 2009, the RO assigned the Veteran a 10 percent disability rating for the left wrist under Code 5003 for arthritis and painful motion.  X-ray findings in May 2009 revealed mild degenerative arthritic changes, and the Veteran demonstrated objective evidence of pain when performing range of motion studies.  Moreover, the Veteran reported in his substantive appeal dated in July 2009 that he was unable to bend his wrist properly without pain.  A higher rating under DC 5215 would require ankylosis, and the DeLuca factors are therefore not for consideration in this regard.  See Johnston v. Brown, 10 Vet. App. 80 (1997) (remand for consideration of functional loss of range of motion of a wrist due to pain inappropriate where rating currently assigned for limitation of motion was maximum available under the applied diagnostic code).

In order to be entitled to a higher rating for his left wrist ganglion cyst, the Veteran would have to show ankylosis of the left wrist or impairment of the left wrist commensurate with ankylosis.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) (defining ankylosis as "immobility and consolidation of a joint due to disease, injury, surgical procedure").  This simply has not been shown by the evidence of record.  Rather, the Veteran demonstrated full range of motion of the left wrist at the May 19, 2009, VA examination, albeit with pain, to include left dorsiflexion from 0 to 70 degrees, left palmar flexion from 0 to 80 degrees, left radial deviation from 0 to 20 degrees, and left ulnar deviation from 0 to 45 degrees.  See 38 C.F.R. § 4.17a, Plate I.  

The Board has considered the statements of the Veteran as to the extent of his current symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  As indicated above, the ratings assigned have taken account of the Veteran's statements.  To the extent that the Veteran's statements conflict with those of the VA examiners, the Board finds that, even if the Veteran's statements are competent and credible, the probative value of the specific examination findings of these trained health care professionals outweighs the probative value of the Veteran's more general lay statements.
 
The Board further finds that, since May 19, 2009, there were no distinct periods of time during which the Veteran's left wrist disorder was more than 10 percent disabling.  Accordingly, he is not entitled to receive a staged rating.  See Fenderson, supra.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002).


V. Extraschedular Consideration/TDIU

Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F. 3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptoms, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's service-connected left forehead scar, neck scar and ganglion cyst, left wrist, are fully contemplated by the applicable rating criteria.  The diagnostic codes applicable to the Veteran's scar and left wrist disabilities were considered above, and contain criteria relating to his different symptoms.  Therefore, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required.  Based on the foregoing, referral for consideration of an extraschedular evaluation for the Veteran's left forehead scar, neck scar and ganglion cyst, left wrist, is not warranted.  38 C.F.R. § 3.321(b) (1).  

Finally, as the Veteran indicated at both the May 2009 VA examination and February 2011 Board hearing that he was employed full time as a quality supervisor/auditor, there is no evidence of unemployability indicating an implicit claim for a total disability rating based on individual unemployability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).



ORDER

Entitlement to an initial compensable rating of 10 percent, but no higher, for disfigurement of a left forehead scar, status post excision of squamous cell carcinoma and pyogenic granuloma, prior to May 19, 2009, is granted.

Entitlement to an initial rating in excess of 30 percent for disfigurement of a left forehead scar, status post excision of squamous cell carcinoma and pyogenic granuloma, from May 19, 2009, is denied.

Entitlement to a separate initial rating for a painful left forehead scar, status post excision of squamous cell carcinoma and pyogenic granuloma, from May 19, 2009, is granted.

Entitlement to an initial rating in excess of 10 percent for painful right neck scar, status post squamous cell carcinoma, from May 19, 2009, is denied.

Entitlement to a separate initial compensable rating of 10 percent, but no higher, for disfigurement of a right neck scar, status post excision of squamous cell carcinoma, prior to and from May 19, 2009, is granted.

Entitlement to an initial compensable rating for ganglion cyst, left wrist, prior to May 19, 2009, is denied.

Entitlement to a compensable rating in excess of 10 percent for ganglion cyst, left wrist, from May 19, 2009, is denied.


REMAND

The Veteran asserts that he has hemorrhoids that began in service.  His service treatment records show that he was treated for hemorrhoids.  He testified in February 2011 that he has been self treating this condition ever since service with Preparation H.  He also testified that he has not been afforded a VA examination with respect to this disability.  

The records shows that while the Veteran was afforded a VA general examination in January 2007, a rectal examination was not performed at that time.  The Veteran explained at the February 2011 hearing that the January 2007 VA examiner told him that a rectal examination was not necessary since his hemorrhoids were already documented in his service treatment records.  

Under 38 U.S.C.A. § 5103A(d)(2) (West 2002), VA must provide a medical examination and/or obtain a medical opinion when there is:  (1) competent evidence that the veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The VA examiner's decision not perform a rectal examination, which was based on a misunderstanding of the relevant inquiry, rendered the examination inadequate because it did not indicate whether there was a current disability related to hemorrhoids.  Consequently, a new VA examination is warranted to address whether the Veteran presently has a hemorrhoid disability that was incurred in service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159, McLendon, supra.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate examination regarding his claim for service connection for hemorrhoids.  The claims file must be made available to, and reviewed by, the examiner, and the examiner must note in his report that the claims file was reviewed.  All indicated tests must be performed, and all findings reported in detail.  The examiner is specifically requested to indicate whether the Veteran presently has a hemorrhoid disability and, if so, whether such disability is more likely than not (a 50 percent probability or greater) related to the Veteran's active service.  A complete rationale for all opinions proffered must be set forth in the report provided. 

2.  After any further development deemed necessary, readjudicate the issue of entitlement to service connection for hemorrhoids.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be given an opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
J. HAGER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


